Citation Nr: 0809278	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-20 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
irritable bowel syndrome, rated as 10 percent disabling from 
August 1, 2001; and as 30 percent disabling from January 11, 
2006.

2.  Entitlement to an initial increased evaluation for acne 
vulgaris, rated as 10 percent disabling from August 1, 2001.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1981 to July 2001.  
He was born in July 1962.

In sum, service connection is now in effect for residuals, 
cervical spine injury with degenerative changes; residuals of 
right ankle/foot surgery; chronic low back strain; residuals, 
blowout fracture of the left orbit with diplopia; sinusitis; 
irritable bowel syndrome; scarring of the left eyelid, 
residuals of laceration; acne; residuals of chip fracture, 
right 1st metatarsal head; allergic rhinitis; atrial 
fibrillation; and residuals of toenail removal on the left 
foot with onychomycosis, bilateral; and bilateral pes planus 
with fasciitis.

To better understand the numerous actions and changes that 
have taken place during the current appeal, it is noted that 
in a decision in December 2003, the Board had granted service 
connection for a bilateral foot disorder.  In that same 
decision, the Board also remanded the case on the then 
pending issues of entitlement to an initial increased 
evaluation for irritable bowel syndrome, evaluated as 10 
percent disabling; an initial increased evaluation for 
chronic low back strain, evaluated a 10 percent disabling [an 
issue inadvertently omitted from the front cover of that 
decision but fully included in the discussion therein and the 
action segments of the remand without prejudice to the 
veteran]; an initial increased evaluation for acne, evaluated 
as 10 percent disabling; an initial increased evaluation for 
allergic rhinitis, evaluated as noncompensably disabling; and 
an initial increased evaluation for atrial fibrillation, 
evaluated as noncompensably disabling.

In a rating action by the VARO in May 2004, a 10 percent 
rating was assigned for the newly service-connected bilateral 
foot disorder characterized as pes planus with fasciitis, 
effective August 1, 2001.  In a subsequent rating action in 
April 2005, the VARO increased that rating to 30 percent 
disabling effective June 16, 2004.

In a rating action in December 2004, the VARO assigned an 
increased rating for the service-connected atrial 
fibrillation, rating it as 10 percent disabling from August 
1, 2001, and as 30 percent disabling from July 22, 2004.

After some discussion over the interim while the case was in 
remand status, the veteran and his representative 
specifically provided clarification as to the issues now 
remaining on appeal.  The written comments also inaccurately 
indicated that issues with regard to an increased rating for 
residuals of right ankle surgery and residuals of the blowout 
fracture, were both on appeal; however, neither of these 
issues was part of the Board's consideration at the time of 
the 2003 decision.

In a VA Form 21-4138 in August 2006, the veteran indicated 
that he wished to withdraw appellate consideration with 
regard to the ratings for his low back strain and scarring of 
the left eye lid disorders.

In a rating action in March 2007, the VARO increased the 
rating assigned for diplopia, status post blowout fracture of 
the left orbit from 10 to 30 percent disabling, effective 
September 27, 2006; increased the rating for fracture, right 
ankle, status post surgical repair, from 10 to 20 percent 
disabling from August 10, 2006; and granted service 
connection for surgical scars of the right ankle, for which a 
noncompensable rating was assigned from August 1, 2001.

In a subsequent rating action by the VARO in April 2007, 
service connection was granted for sleep apnea for which a 50 
percent rating was assigned effective August 25, 2006.

In a rating by the VARO in September 2007, the rating 
assigned for his service-connected irritable bowel syndrome 
was increased from 10 to 30 percent disabling effective 
January 11, 2006.

In a VA Form 646, filed by the veteran's representative on 
his behalf in December 2007, the issues on appeal were 
limited to the ratings assigned for his acne vulgaris and 
irritable bowel syndrome.  Thus, the correct issues on appeal 
are now as shown on the front cover of this decision.




FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome from service until 
January 2006 was manifested primarily by annual exacerbations 
with ongoing episodes of diarrhea alternating with episodes 
of constipation with overall bowel disturbance resulting in 
no more than moderate impairment.

2.  The veteran's irritable bowel syndrome in January 2006, 
when seen as an outpatient at a military facility, and since, 
has been manifested more often than not by somewhat more 
severe impairment, with bloating, diarrhea, or alternating 
diarrhea and constipation, daily nausea and some vomiting, 
with more or less constant abdominal distress without anemia. 

3.  The veteran no longer manifests acne by which his skin 
disability was first shown by no more than mild impairment on 
his face and back; his other current skin conditions, which 
are comparable in nature, include folliculitis which has 
resolved with medication or are limited to keratosis pilaris 
on the appendages, chest or trunk with minimal pustules, 
exfoliation, exudation, or itching, and involving zero 
percent of the exposed body area.  He uses topical lotions 
but the veteran is not receiving systemic therapy for his 
service-connected condition.



CONCLUSIONS OF LAW

1.  Prior to January 2006, the criteria for a disability 
rating in excess of 10 percent for irritable bowel syndrome 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7319 (2007).

2.  Since January 2006, the criteria for a disability rating 
in excess of 30 percent for irritable bowel syndrome were not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319, 7305 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for acne vulgaris are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2002) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed his initial claim for service connection in 
November 2001.  In July 2002, he expressed disagreement with 
the initial decision in June 2002 which granted service 
connection and assigned a 10 percent rating each for the 
service-connected acne and irritable bowel syndrome.  The 
VARO sent him explanatory letters in June and August 2002.  
An SOC was issued and additional correspondence was sent to 
the veteran in October 2002.  An SSOC was issued in November 
2002.  He timely filed a Substantive Appeal on a VA Form 9 in 
December 2002. In December 2003, the Board remanded the case.  
Since then, extensive additional evidence has been introduced 
into the file, and numerous letters have been sent, SSOC's 
issued and other communications provided with regard to the 
requirements for his claims.  In the aggregate, and as will 
be discussed further below, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to give VA to substantiate the claim.

Additional guidelines have recently been issued with regard 
to increased ratings cases and mandatory notice in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  On review of the file, the Board finds that every 
effort has been made to inform the veteran as to what is 
required for increased compensation for the herein concerned 
disabilities under whatever alternate Code might be 
available; and he has affirmatively indicated by his actions 
and words that he fully comprehends what is required.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

A great deal of development has taken place in this case, and 
the circumstances of the various ratings have changed during 
the fairly long course of the present appeal.  In the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the decision in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Other than what has already been effectuated by the VARO in 
rating the herein concerned disabilities, the Board does not 
find that further staging is required based on the evidence 
of record.

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  

III. Irritable bowel syndrome

Criteria

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7319 pertaining to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), a non-
compensable rating is assigned for mild; disturbances of 
bowel function with occasional episodes of abdominal 
distress.  DC 7319 provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
evaluation is the maximum assignable under DC 7319 for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress. 38 C.F.R. § 4.114, DC 7319 (2007).

The veteran's digestive disability if comparable to 
gastroesophageal reflux disorder (GERD) may be rated by 
analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 
7305.  Under that code, a 10 percent evaluation is granted 
for a mild ulcer with recurring symptoms once or twice a 
year.  A 20 percent evaluation is granted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two to three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent 
evaluation is granted for moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305 (2007).

While numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post- 
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, 
ulcerative colitis, intestinal distomiasis, diverticulitis, 
resection of the small or large intestine, chronic liver 
disease, pancreatitis, and vagotomy, may result in symptoms 
similar to those presented in cases of GERD, the symptom set 
of these conditions may most closely match the symptom set of 
GERD with a hiatal hernia.  Certainly, in general, anatomical 
localization and functions affected closely associate GERD 
with similar signs of a hiatal hernia.  See variously 38 
C.F.R. § 4.114, Diagnostic Codes 7203-7354 (2007).  

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  

The rating schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2007).

The veteran's service-connected digestive problems can also 
be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
as comparable to hiatal hernia.  With symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, 60 percent is warranted.  With 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 30 percent is warranted.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, 10 
percent is warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.

The veteran's service-connected digestive problems might be 
also evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7399-7304.  The 
disability is rated under a combined diagnostic code which 
refers to an unlisted condition (7399) and gastric ulcer 
(7304). 38 C.F.R. § 4.27.  

Under 7304 pertaining to gastric ulcer, a 10 percent 
evaluation is assigned for mild disability with recurring 
symptoms once or twice a year.  A 20 percent evaluation is 
assigned for moderate disability with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7304.

The regulatory rating schedule provides a 60 percent 
disability rating for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or 
eroded areas; a 30 percent disability rating for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms; and a 10 percent disability rating for chronic 
gastritis with small nodular lesions, and symptoms. Atrophic 
gastritis which is a complication of another disease is to be 
rated according to the underlying condition. 38 C.F.R. § 
4.114, Diagnostic Code 7307.

Postgastrectomy syndromes may be rated as a 60 percent 
disability rating for severe symptoms where the pain is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. A 40 percent disability rating 
is assigned for moderately severe symptoms with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 20 percent 
disability rating is assigned for moderate symptoms 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations. 38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7305.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. § 
4.113 contain the explanation that diseases of the digestive 
system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.

Factual Background and Analysis

Service medical files are available for comparison.

On the initial VA examination in April 2002, the veteran 
reported having classic irritable bowel syndrome with 
intermittent constipation and loose stools with lots of 
abdominal cramps which he said were getting worse.  It would 
last 2-3 days, up to 4 days, about twice a month.  His 
treatment included Metamucil which seemed to have helped 
some.  The examiner diagnosed true irritable bowel syndrome 
and opined that it might be getting worse.

Pursuant to the Board remand, the veteran was provided a VA 
examination in July 2004.  He indicated that he had developed 
irritable bowel syndrome in service when he started having 
hard stools with occasional diarrhea, for which he had 
treatment of diet and a fiber mix which occasionally helped.  
At the present time, the veteran reported that he had 
constipation 3-4 days a week with no bowel movement and then 
suddenly developed loose stools, then watery stools which 
would last 2-3 days, and then it would return to constipation 
again.  He had these symptoms every week.  He was not taking 
medications at present but tried to follow a dietary regimen.  
Occasionally he had nausea and vomiting with both the 
constipation and diarrhea.  A week before the examination, he 
had had severe vomiting with the episode.  The nausea and 
vomiting would occur once per month without melena.  
Sometimes, he would have bright red blood per rectum, about 
once a week, and had blood in his stools and with wiping his 
rectum.  He had pain and cramping in the abdomen with these 
episodes, which could last 2-3 hours and then would come and 
go.  He had seen a private physician a year before who told 
him to watch his diet.  He reported having sweats every day 
but no fever or chills; there had been no noted weight loss.  

On examination, he weighed 250 pounds.  The examiner 
concluded that he had irritable bowel syndrome with symptoms 
of intermittent constipation and loose stools associated with 
occasional nausea and vomiting.

Private treatment records from February 2005 showed that he 
had had diarrhea, a stomachache and nausea since the prior 
night.  

An additional clinical report from a service department 
facility in September 2005 showed that he had no nausea or 
vomiting.  From that same military facility in January 2006, 
it was noted that he was having one of his "annual" 
exacerbations of his gastrointestinal symptoms with diarrhea, 
constipation and bloating.  The routine symptoms were of 2 
weeks of 3-4 days of diarrhea followed by 3 days of 
constipation.  He was told to used Milk of Magnesia 2-3 times 
during periods of constipation, and Lomotil during periods of 
diarrhea and Gax-X for bloating.  He was advised to continue 
his excellent diet, exercise and loss of weight.  On 
examination, he had slight tenderness on palpation of the 
abdomen.

In February 2006, it was noted that while he had a diagnosis 
of irritable bowel syndrome, the associated diarrhea had 
decreased in the prior 2 months with much diminution of fast 
food and a high fiber diet.  He was seen in follow-up for 
abdominal pain.  In March 2006 there was a notation that he 
had gained weight in the prior 3 months.  He was exercising 
and watching his diet, and had lost some weight.

When seen at the service facility in October 2006 for other 
problems, the veteran reported that he continued to have 
bright blood per rectum about once a month which he 
attributed to the alternating diarrhea and constipation.  He 
was not having heartburn or nausea, had no vomiting or 
hematemesis and had a normal appetite without abdominal pain.  
There was a finding of abdominal bloating/swelling but it is 
not otherwise quantified in the context of complaints or 
findings and on examination, there was no abdominal 
tenderness.  He had had no recent weight loss. 

On a special VA gastrointestinal evaluation in July 2007, the 
veteran reported that he had been diagnosed with irritable 
bowel syndrome in the early 1990s and continued to have 
symptoms for which he received ongoing care at the service 
facility.  Since onset, he had had annual exacerbations 
despite compliance with  high fiber diet, fluids and 
exercise.  He had last been at the military facility for an 
exacerbation of 3-4 days of diarrhea followed by 3 days of 
constipation.  He had been advised to follow his irritable 
bowel syndrome diet regimen and fluid intake and to avoid 
fatty foods and milk on the days of the loose stools.  He had 
also been prescribed Milk of Magnesia to take 1-2 times daily 
as needed during periods of constipation and Lomotil, 2 
tablets daily, during periods of diarrhea.  He was also 
advised to take Gas-X for bloating and gas.  

The veteran was quoted as saying that though his pattern of 
annual exacerbations continued, he had had a change in his 
symptoms since his last VA examination about 4 years ago.  
Now he had almost daily cramping and 3-4 soft stools daily.  
This had not been his prior pattern.  He had also observed 
that his stomach was more bloated.  He said that the annual 
exacerbations continued and usually had their onset with a 
very severe cramp followed by diarrhea and then the 
constipation.  During the constipation episodes, he had noted 
blood in his stool.  He reported that he had had a 
colonoscopy done at the service facility in December 2006 
which had shown two benign polyps.  He said that he had been 
treated with iron supplements for possible anemia but this 
was discontinued after the colonoscopy when it was felt that 
his blood count was probably normal for him, albeit low on a 
general scale.  He was no longer on iron supplements.  His 
regimen consisted of Lomotil as needed for the diarrhea and 
Magnesium Hydroxide as needed for the constipation.  He had 
not lost weight; in fact, he had gained weight and now 
weighed 252 pounds.

At present, the veteran reported being mildly nauseated on a 
daily basis but vomiting usually only occurred with his 
annual exacerbations.  He now had 3-4 small soft stools daily 
and would episodically develop constipation for which he took 
Magnesium Hydroxide.  There was no history of fistula 
although he had noted some fecal incontinence.  He had a 
daily cramp.  He was able to continue full-time employment 
and lost about a day of work a year.  He had not been 
hospitalized for the condition.

On examination, the veteran's abdomen was soft, nontender and 
not distended.  Stool was soft, brown and heme-negative.  A 
complete blood study showed red blood cells were 5.26 (with 
normal listed as 4.2-5.9) and the examiner noted there were 
no clinical signs of anemia.  The diagnosis was irritable 
bowel syndrome with subjective symptoms of change in pattern 
to daily abdominal cramping and bloating with 3-4 soft stools 
daily alternating with periods of constipation.  The examiner 
noted that these symptoms are controlled with medical 
management consisting of Lomotil and Magnesium Hydroxide.  
The severe exacerbations continue with the previous pattern 
of annual exacerbations.

In rating the veteran's gastrointestinal disability, the 
diagnosis has been and continues to be irritable bowel 
syndrome for which Code 7319 is specifically provided.  It is 
stipulated that since service, the veteran has had some 
underlying and ongoing symptoms.  His irritable bowel 
syndrome has been manifested primarily by annual 
exacerbations with ongoing episodes of diarrhea alternating 
with episodes of constipation with overall bowel disturbance 
resulting in generally no more than moderate impairment.  He 
had tried various treatment regimens, with varying degrees of 
success.  By his own account, and as confirmed in clinical 
reports, since he was seen as an outpatient at a military 
facility, in early 2006 and since, here has been a recent 
increase in symptoms, e.g., a disability manifested more 
often than not by somewhat more severe impairment, with 
bloating, diarrhea, or alternating diarrhea and constipation, 
daily nausea and some vomiting, with more or less constant 
abdominal distress without anemia.  The irritable bowel 
syndrome has been reflected in what he has characterized as 
annual exacerbations, which continue, but with some 
additional recent-onset ongoing problems with daily nausea 
and more frequent alternating constipation and diarrhea 
symptoms albeit without weight loss or anemia.

Accordingly, the Board finds that regardless of the criteria 
under which he is rated, (and in that regard Code 7319 is 
clearly the most applicable since it is specifically provided 
for his sole diagnosis, irritable bowel syndrome), his 
symptoms were accurately reflected in the 10 percent rating 
assigned from service and prior to early 2006; and that the 
30 percent (and no more) assigned since then is certainly 
reasonably justified given the increased symptoms as 
described above.  However, ratings in excess thereof are 
respectively not warranted; the evidence is not in equipoise, 
and a doubt is not raised.

IV.  Acne vulgaris

Criteria

In evaluating disabilities, an unlisted disorder may be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  The veteran's skin 
disorder may be rated by analogy to closely related 
disabilities.  See 38 C.F.R. §§ 4.20, 4.27.

38 C.F.R. § 4.118, Diagnostic Code (DC) 7829 provides for the 
following ratings:  a 0 percent rating for superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent; a 10 percent rating for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck; and a maximum rating of 30 percent for deep acne (deep 
inflamed nodules and pus- filled cysts) affecting 40 percent 
or more of the face and neck.  DC 7829 also provides the 
option of rating the condition as disfigurement of the head, 
face, or neck (under DC 7800), or as scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability. 

Skin problems may be rated by comparison for instance to 
dermatophytosis pursuant to DC 7813.  The Rating Schedule 
provides that, unless otherwise provided, rate DCs 7806 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.

Prior to August 30, 2002, under the "old" Diagnostic Code 
7806, a zero percent rating was warranted with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the revised version of DC 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective Aug. 30, 2002).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis may be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under section 4.118 are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Under DC 7813 (as in effect prior to Aug. 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to Aug. 30, 2002) a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under DC 7800 through DC 7805; or dermatitis under DC 7806; 
depending on the predominant disability.  67 Fed. Reg. 
49,590-99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for:  Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of affected part.

Under DC 7806 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

Thus, the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
It appears that in the aggregate, this has been addressed in 
this case, and that the evidence is reflective of actual 
impairment.


Factual Background and Analysis

Service medical files are available for comparison.

On the initial VA examination in April 2002, the veteran 
reported that he had mild acne on his face and back which 
bothered him and flared-up about 3-4 times a year.  On 
examination, the skin showed a mild form of acne on his back 
and face.  

Information provided by a private facility from April 2002 
noted the presence of acne on the veteran's back.  

Private treatment records show that he was seen regularly by 
a dermatologist in 2003-2004 for acne vulgaris which cleared 
with Accutane, as well as other skin problems described as 
retinoid dermatitis, dermatofibroma and keratosis plaris.  
Various treatments were undertaken.  The involvement seemed 
to be primarily on the face although there were some 
notations of follicular papules on the posterior upper arms, 
and violaceous round papules on the right am and right lower 
leg.  When active, the acne was described as involving 
erythematous papules of the face with macular 
hyperpigmentation and comedones.  

Pursuant to the Board remand, the veteran underwent a VA 
examination in July 2004.  He reported that he had developed 
acne after he left CO to go to TX and he developed more oily 
skin.  He had been treated with tetracycline, lotions and 
various rub-on crams.  He had even tried Retin-A in the past 
for his acne.  He said the acne had not gotten better, and 
would found on his faces, arms, chest, back and abdomen.  He 
would develop spots on his legs.  All of the lesions itched, 
especially those on his back.  He no longer took tetracycline 
but was using a cream daily given to him by a dermatologist.  
The veteran himself assessed that when it was active, the 
aggregate "rash, itch and acne" involved 60% of his body 
and 10% of the exposed surface.  He denied any disfigurement 
or scarring.

On examination, the examiner indicated that he saw no active 
acne on the veteran's chest, back, face, abdomen or legs.   
There was a very scaly rash on the upper dorsal spine area 
without infection, inflammation or irritation, and no sign of 
acne, disfigurement or scarring..  The veteran's facial skin 
was said to be very clear, without scarring or disfigurement, 
as were the chest, abdomen, and legs.  The examiner opined 
that the total body involvement at present was 10% and the 
total exposed body area was 0%.  It was also opined that 
there was no sign of acne on examination; and that the skin 
problems (rash) on the dorsal spine was more of a seborrheic 
dermatitis or a tinea type of rash.

Clinical records from a service department facility in 
September 2005 show that he had no specific skin symptoms, 
but he was given a prescription for Metronidazole gel to be 
applied in a thin film to the acne affected area twice a day 
after washing.  In May 2006, he was seen for evaluation of 
his skin lesions particularly one on his right leg which was 
seeming to get larger.  On examination, he gave a history of 
various skin problems over the years and reported that while 
had had been using the Meronidazole cream he still would get 
pustules on his chest and back with a few on his head.  On 
examination, he had no lesions on his face; he had lesions on 
his upper extremities, back and legs, felt to be pityrosporum 
folliculitis; and keratosis pilaris on his posterior upper 
arms.  On another notation it was reported that he had a fine 
popular/pustular rash on his chest, back of his neck and 
back.  Color and pigmentation were normal.  The Meronidazole-
base formulation was changed from gel to cream.  A 
prescription list from May 2006 shows that he was also using 
Ammonium Lactate, 12% lotion twice a day to the affected 
areas; and Benzoyl Peroxide, daily in his shower alternating 
with Nizoral.  Similar prescriptions were noted in August 
2006.

On a special skin evaluation in October 2006, other than a 
scar associated with his right foot surgery and 
onychomycosis, there was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, inflammation or edema and no 
facial scars.

The veteran was scheduled for another special VA 
dermatological evaluation in July 2007.  The veteran reported 
that he had first developed acne in 1982 involving the face, 
scalp, neck and trunk.  Since then, he had been treated with 
multiple courses of antibiotics as well as topical 
treatments.  His acne lesions were usually exacerbated by the 
heat and sweating; the facial and neck lesions were unrelated 
to shaving.  It was noted that he had last been evaluated at 
a military facility in May 2006 and felt to have keratosis 
pilaris and pityrosporum folliculitis.  He had been evaluated 
because of his complaints of pustules on the chest and back 
for which he had been using Metronidazole cream.  Following 
that evaluation, he had been advised to use a 5% benzoyl 
peroxide wash alternating with Nizoral shampoo as well as 
ammonium lactate, 12% lotion to the affected areas of 
folliculitis.   He had been advised that the care needed to 
be continued.  The veteran described his acne as having been 
progressive.  He indicated that he had had no side-effects 
from the treatments.  His local symptoms consisted mostly of 
pustules without systemic symptoms such as weight loss or 
fever.  There was no history of malignant or benign neoplasms 
of the skin.  In the past year, he had had no urticaria, 
cutaneous vasculitis or erythema multiforms.

On examination, his face showed no sign of acne.  There were 
no papules, pustules, nodules or cysts, and no scarring.  The 
scalp was also clear with no lesions being noted.  The upper 
arms, back and chest showed keratotic minute papules 
consistent with keratosis pilaris which involved 20% of the 
total surface body area.  There were no acneform lesions or 
pustules present on the trunk and no exposed areas were 
involved.  There was no scaring or disfigurement.  There was 
no sign of acne or chloracne, and no evidence of scarring 
alopecia or areata alopecia.  He did not have hyperhidrosis.  

The examiner concluded that he had no evidence of the claimed 
acne vulgaris.  He had signs of keratosis pilaris on the 
upper arms and trunk.  This was said to be a condition that 
was chronic and usually associated with an atopic diathesis, 
requiring treatment with keratolytics such as the ammonium 
lactate which the veteran was presently using.  The examiner 
opined that there was no evidence of active pityrosporum 
folliculitis with pustules as was noted on the dermatology 
examination in May 2006; this had resolved with the use of 
topical benzoyl peroxide and Nizoral treatments.  Otherwise, 
the veteran had skin conditions, namely folliculitis which 
had revolved with treatment and keratosis pilaris; he did not 
have any evidence at the time of the examination of acne.

In assessing the severity of the veteran's skin disorders, it 
is noted that he started out with acne involving the face and 
back, which, eventually, with persistent care, has abated, 
and from which he now has no observable clinical residuals.  
Similarly, the previously identified folliculitis seems to 
have also resolved with the use of a keratolytic.  And both 
of these have been replaced by what appears to be primarily a 
keratosis which does not impact any exposed surfaces, is not 
particularly widespread, and does not cause more than mild 
functional or cosmetic disability, at most.  

The VARO has chosen to consider all of these various 
dermatological problems to be part of that (e.g., acne) for 
which service connection has been granted, and the Board will 
respect that decision.  In any event, and given the nature of 
the numerous optional schedular ratings available for skin 
disorders, they may be rated analogously and on aggregate 
symptomatology and pathology regardless of diagnoses. 

However, while they may have carried a variety of diagnoses 
over the years, at no time since service have the veteran's 
dermatological problems been symptomatic to an extent that an 
evaluation in excess of 10 percent would have been warranted, 
regardless of the specific Code utilized to rate the 
disability at the time.  In this regard, the evidence is not 
equivocal and a doubt is not raised.

IV.  Further considerations

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating with regard to 
his irritable bowel syndrome and acne.  However neither the 
evidence of record nor the veteran's contentions shows 
frequent hospitalization or marked interference with 
employment due to the service-connected conditions.  There is 
no other evidence of record to show that either involves such 
disability that an extra-schedular rating would be warranted. 
Therefore, the Board finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321(b)(1) is not necessary or appropriate.  The Board would 
note that this does not mean that there is no occupational 
impact.  To the contrary, the number and nature of his 
current disability ratings beg a different conclusion.  
However, this is as contemplated under schedular standards, 
and addressed by the individual ratings assigned, not those 
which might be supplementally addressed extraschedularly 
under 3.321.  


ORDER

An initial increased evaluation for irritable bowel syndrome 
in excess of 10 percent disabling from August 1, 2001; and in 
excess of 30 percent disabling from January 11, 2006, is 
denied.

An initial increased evaluation for acne vulgaris, in excess 
of 10 percent disabling from August 1, 2001 is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


